 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    VAXCEL INTERNATIONAL CO.,               Case No. EDCV 18-1484-GW-SHKx
      LTD.,
12                                                      EDCV 18-2549-GW-SHKx
                         Plaintiff,
13
            v.
14                                              ORDER TO DISMISS WITH
      MINKA LIGHTING, INC.,                     PREJUDICE
15
                         Defendant.
16

17

18

19
           Based upon the stipulation between the parties and their respective counsel,
20
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
21
     Each party will bear its own attorneys’ fees and expenses.
22
           IT IS SO ORDERED.
23

24
     Dated: December 20, 2019
25

26
                                           _________________________________
                                           HON. GEORGE H. WU,
27                                         UNITED STATES DISTRICT JUDGE
28
